Citation Nr: 1201509	
Decision Date: 01/13/12    Archive Date: 01/20/12

DOCKET NO.  09-17 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial compensable rating for hemorrhoids status post hemorrhoidectomy.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

S. Armstrong, Associate Counsel







INTRODUCTION

The appellant is a Veteran who served on active duty from June 1986 to September 1986 and from April 1987 to March 1990.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the St. Petersburg, Florida Department of Veterans Affairs (VA) Regional Office (RO) that granted service connection for hemorrhoids status post hemorrhoidectomy rated 0 percent, effective June 16, 2008.  The Veteran requested a Travel Board hearing; in July 2009 he withdrew his request.  In January 2011 the Board remanded the case for additional development.


FINDINGS OF FACT

1. Prior to May 27, 2009, the Veteran's hemorrhoids were reasonably shown to have been manifested by persistent bleeding with secondary anemia.  

2. From May 27, 2009, the Veteran's hemorrhoids are shown to be mild/moderate; large or thrombotic, irreducible hemorrhoids with excessive redundant tissue are not shown; persistent bleeding with secondary anemia or fissures is not shown.  


CONCLUSIONS OF LAW

1.  With the exception of the period prior to May 27, 2009, the criteria for an initial compensable ratting for service-connected hemorrhoids have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.114, Diagnostic Code (Code) 7336 (2011).

2.  The criteria for a "staged" rating of 20 percent for the period prior to May 27, 2009, for service-connected hemorrhoids have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.114, Code 7336 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to this claim.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

As the rating decision on appeal granted service connection and assigned a disability rating and effective date for the award, statutory notice had served its purpose, and its application was no longer required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  An April 2009 statement of the case (SOC) provided notice on the "downstream" issue of entitlement to an increased initial rating; and a May 2011 supplemental SOC readjudicated the matter after the Veteran and his representative had an opportunity to respond.  38 U.S.C.A. § 7105; see Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006).  The Veteran has had ample opportunity to respond/supplement the record and has not alleged that any notice in this case was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) ("Where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream issues").

Pursuant to the January 2011 remand instructions the Veteran's pertinent treatment records have been secured (to include updated VA treatment records) and the RO arranged for a VA examination in January 2011 (with addendum in February 2011).  That examination is adequate as the examiner expressed familiarity with the history of the Veteran's disability, and conducted a thorough examination of the Veteran, noting all findings necessary for proper adjudication of the claim.  

The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.  Accordingly, the Board will address the merits of the claim. 

B. Legal Criteria, Factual Background, and Analysis

In general, disability evaluations are determined by the application of a Schedule of Ratings, which is based on the average impairment of earning capacity caused by a given disability.  Separate diagnostic codes identify the various disabilities which are rated according to the specific criteria therein.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

When a question arises as to which of two ratings applies under a particular code, the higher rating is assigned if the disability more closely approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.

Hemorrhoids are rated under 38 C.F.R. § 4.114, Code 7336, which provides a 0 percent rating for mild or moderate hemorrhoids; a 10 percent rating for large or thrombotic, irreducible hemorrhoids with excessive redundant tissue, evidencing frequent recurrences; and a 20 percent rating with persistent bleeding and with secondary anemia, or with fissures.  38 C.F.R. § 4.114, Code 7336. 

A June 2008 VA outpatient treatment record notes that the Veteran complained of symptomatic internal hemorrhoids with occasional bleeding and that he had a past medical history of chronic anemia.  Examination revealed two internal hemorrhoids and small external hemorrhoids.  Hemorrhoidectomies were planned. 

A July 2008 VA outpatient treatment record notes that the Veteran was seen for follow-up of his hemorrhoidectomy and that his anemia was improving and was either secondary to hemorrhoids or other pathologies.  A colonoscopy was recommended to rule out other pathologies for the anemia.  

A November 2008 VA outpatient treatment record notes that a colonoscopy was indicated as the Veteran had anemia.  The post-operative diagnosis was proctitis with distal rectal erythema and petechiae but minimal edema.     

A May 2009 VA outpatient treatment record notes that the Veteran complained of bleeding hemorrhoids and that he was out of medication.  He reported sharp and burning pain.  It was noted that the Veteran had a recurring problem with pain and itching of internal hemorrhoids.  Rectal examination was negative for external hemorrhoids, fissures, or lesions.  The assessment was internal hemorrhoids.  

A May 27, 2009, VA outpatient treatment record notes that the Veteran's anemia was resolved.  

On December 2009 VA examination the Veteran reported that he had had problems with rectal bleeding, constipation, and irritative rectal tissue in the past.  The course since onset was noted to be progressively worse.  The Veteran's treatments included diet, exercise, and medications.  The Veteran denied history of rectal or anal trauma, rectal prolapse, or recurrent anal infections.  He endorsed a history of frequent rectal bleeding with proctitis twice per year.  The examiner noted that the Veteran did not experience anal itching, burning, diarrhea, difficulty passing stool, pain, tenesmus, or swelling.  There was no history of hemorrhoids, fecal incontinence, or perianal discharge.  On examination there were no hemorrhoids, anorectal fistula, anal or rectal structure, sphincter impairment, or rectal prolapse.  There was a small residual internal hemorrhoid of 1 to 2 cm which was nontender to palpation without bleeding.  The external rectal area and anus was well-healed without objective evidence of recurrence.  The diagnosis was small residual internal hemorrhoid, resolved external hemorrhoid, and distal proctitis, status post hemorrhoidectomy in June 2008.  There were no significant effects on the Veteran's usual daily activities or occupation.  

On January 2011 VA examination the Veteran reported experiencing hemorrhoids three to four times per month, that he was self-treating, and that he only bled "a little" once in a while.  The course since onset was noted to be progressively worse.  The Veteran's medications included witch hazel, preparation H suppositories and foam with good response.  The Veteran reported a hemorrhoidectomy in 2008 but denied history of rectal or anal trauma, rectal prolapse, recurrent anal infections, or proctitis.  The Veteran endorsed a history of occasional rectal bleeding.  The examiner noted that the Veteran did not experience anal itching, burning, diarrhea, difficulty passing stool, pain, tenesmus, or swelling.  The Veteran provided a history of occasional bleeding from hemorrhoids without a history of recurrence without thrombosis, fecal incontinence, or perianal discharge.  On examination there were no hemorrhoids, anorectal fistula, anal or rectal structure, sphincter impairment, or rectal prolapse.  The diagnosis was no objective evidence of hemorrhoid or anemia on examination.  The examiner indicated that there were no significant effects on the Veteran's usual occupation or daily activities.  

A February 2011 addendum to January 2011 VA examination notes that the examiner reviewed the Veteran's claims file and that his previous conclusions were not changed.  He added status post internal and external hemorrhoidectomy to the previous diagnosis.


	Prior to May 27, 2009

During this period the Veteran's VA outpatient treatment records document that he suffered from anemia which was noted to be either secondary to hemorrhoids or other pathologies.  The Veteran's statements and medical evidence of record document continued problems with occasional to frequent recurrences of bleeding due to hemorrhoids.  As there is no evidence contradicting the Veteran's accounts of frequent bleeding (or reason to question their veracity) and his medical records corroborate his accounts and do not rule out hemorrhoids as an etiology for his chronic anemia, the Board finds that the evidence of record reasonably supports a finding that during this period the Veteran's hemorrhoids disability picture more nearly approximated persistent bleeding with secondary anemia.  Resolving all reasonable doubt in favor of the Veteran, a 20 percent (but no higher) schedular maximum rating is warranted for the Veteran's hemorrhoids prior to May 27, 2009.       

	From May 27, 2009

A May 27, 2009, VA outpatient treatment record notes that the Veteran's anemia was resolved.  While his subsequent treatment records continue to list anemia under the "Problem List," they do not suggest a recurrence of such, as hemoglobin thresholds have been within normal limits and there was no active treatment noted.  The Veteran complained of frequent bleeding and VA examination found minor (internal) residuals of hemorrhoids; however, there was no indication of secondary anemia.  The most recent VA examination in January 2011 found no evidence of thrombosis or recurrence with no objective evidence of hemorrhoids and the Veteran reported only occasional bleeding with minimal symptoms.  The medical evidence of record for this period does not show persistent bleeding, anemia, or fissures.  The Veteran's correspondence indicates that the fact that his anemia resolved in 2009 is not in dispute.  The evidence does not suggest any recurrence after the Veteran's hemorrhoidectomies, much less large or thrombotic hemorrhoids that are irreducible.  The Veteran has been shown to have had internal residuals with some symptoms, best characterized as mild to moderate.  In summary, the Veteran's hemorrhoids have been manifested by mild to moderate residuals and do not meet or approximate the criteria for a compensable rating.  Accordingly, a compensable rating for hemorrhoids from May 27, 2009, is not warranted.    

The Board has also considered whether referral for extraschedular consideration is warranted.  There is no objective evidence or allegation in the record of symptoms of and/or impairment due to the hemorrhoids that are not encompassed by the ratings assigned.  Therefore, those criteria are not inadequate.  Accordingly, referral for extraschedular consideration is not warranted.  38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111 (2008). 

Finally, while the Veteran noted that he had lost some jobs due to hemorrhoids, the record reveals that he worked during the appeal period (although reporting difficulty with manual labor) and the December 2008 and January 2011 VA examiners opined that the disability had no significant effects on the Veteran's usual occupation.  The Board finds that the matter of entitlement to a total rating based on individual unemployability is not raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); VAOPGCPREC 5-2005.


ORDER

With the exception of the period prior to May 27, 2009, an initial compensable rating for service-connected hemorrhoids is denied.    

A "staged" rating of 20 percent for the period prior to May 27, 2009, for service-connected hemorrhoids is granted, subject to the statutes and regulations governing the payment of monetary benefits.  




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


